DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,515,517.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims substantially similar limitations as the patent `517, except for two limitations.  The current application fails to claim a keyboard for input and a live card game.  It would have been obvious for one with ordinary skill in the art, at the time applicant’s invention to have modified the gaming device to include a keyboard for easy input by the user and a live card game thus allowing remote player to enjoy a game as much as a player playing at the table.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 2, 5-6, 8-11, 14-15 & 17-21 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Karmarkar (US Patent 6,508,709).
Claims 2, 11 & 20:	Karmarkar disclose an apparatus comprising, a display device, and at least one processor (cols. 5-6: 41-45) to, render a video feed from a card game on the display device, in response to detecting pressure on a first key (cols. 10-11: 20-67), adjust the video feed, in response to detecting pressure on a second key (cols. 11-12, wherein a player selects via a second key different game mode, thereby adjusting the video feed), render information related to players of the card game on the 
Claims 5, 14 & 21:	Karmarkar disclose storing, in a memory device, the data indicative of the cards dealt in the card game (cols. 7-8: 9-64).
Claims 6 & 15:	Karmarkar disclose detecting pressure on a third key and render video feed of a particular player of the card game on the display device, in response to detecting pressure on the third key (cols. 12-13: 44-48).
Claims 8 & 17:	Karmarkar disclose at least one processor is configured to render a floor plan view of a casino (col. 20: 18-38).
Claims 9 & 18:	Karmarkar disclose rendering on the display device an update regarding the card game, in response to detecting pressure on a third key (cols. 10-11: 20-67, game progress).
Claims 10 & 19:	Karmarkar disclose the display device comprises a touch screen (cols. 7-8: 58-20).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 7, 12-13 & 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karmarkar as applied to claims above, and further in view of Walker et al. (US Patent Pub. 20080274798; referred to hereinafter as Walker).
Claims 3-4 & 12-13:	Karmarkar disclose an apparatus comprising, a display device, and at least one processor (cols. 5-6: 41-45) to, render a video feed from a card game on the display device, in response to detecting pressure on a first key (cols. 10-11: 20-67), adjust the video feed, in response to detecting pressure on a second key (cols. 11-12).  Karmarkar, however, does not explicitly disclose adjusting the video feed is configured to pan, tilt, or adjust a viewing angle of the video feed and to zoom in or zoom out of an image in the video feed.  In an analogous art, Walker teach an indication of an event experienced by a wagering game player is documented by determining the occurrence of the event (e.g., a player obtains an outcome on a slot machine), capturing documentation of the event (e.g., a visual or audio recording).  Furthermore, the player documentation capture includes ability to pan, tilt, or adjust a viewing angle of the video feed (0087 & 0190, adjusting the angle) and to zoom in or zoom out of an image in the 
Claims 7 & 16:	The combination of Karmarkar and Walker teach rendering information related to players of the card game, including recent statistics of a particular player of the card game on the display (0107 & 0505-0540).

Examiner’s Note
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Furthermore, the applicant is encouraged to contact the examiner if further clarification is needed with regard to any and all the cited references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Rozkin (US Patent 7,429,215) relates to providing side wagering in a wager-based game. Side wagers made by an observer of the wager-based game are accepted, where the side wager is associated with an event that is uncertain at the time the side wager is made. The event is associated with at least one player of the wager-based game. A payout based on the side wager is calculated and provided to the observer if the event occurs. In one embodiment of the invention, player ratings may also be provided to facilitate the making of side wagers.
Soltys (US Patent Pub. 20020198052) relates to placing a primary wager by a primary player regarding an outcome of a gaming event, and a secondary wager is placed by a secondary player regarding an outcome of the primary wager. Tertiary wagers may also be placed regarding an outcome of the secondary wager. The outcome of the gaming event is determined. The outcome of the primary wager is determined based on the determined outcome of the gaming event. The outcome of the secondary wager is determined based on the determined outcome of the primary wager. The outcome of the tertiary wager is determined based on the outcome of the secondary wager. Winnings and losses are paid and collected, respectively. Wagering can be local or remote. Statistics and/or odds can be generated and displayed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/            Primary Examiner, Art Unit 3649